        Case 19-36410 Document 3 Filed in TXSB on 11/14/19 Page 1 of 1



                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS

In re: Garrett, Scott Fredric                  §    Case No. 19-36410
                                               §    Chapter 7
             Debtor(s)

                       DEBTOR'S CERTIFICATION
            REGARDING NECESSITY OF FILING PAYMENT ADVICES

        My name is Garrett, Scott Fredric. I am a debtor in this bankruptcy case. I
declare that I did not receive any payment advices or other evidence of payment from
any employer during the 60 days before the date of the filing of the bankruptcy petition.
If this case is a joint case, both spouses have signed below to make this declaration
jointly with respect to both.

       I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.

Executed on November 14, 2019.


                                                      /s/ Garrett, Scott Fredric
                                                      Debtor's Signature

                                                      /s/
                                                      Joint Debtor's Signature (if any)
